Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Overview
Claim objections
35 U.S.C. §§ 112 & 102-103 rejections
No prior art rejection of claim 5

Election/Restrictions
Applicant's election with traverse of species A claim 4 and species b claims 8-9 on 5/4/2022 is acknowledged.  
Examiner acknowledges the amendment to claim 5 and withdraws the restriction requirement of species B, claim 5.
The Examiner considered Applicant’s argument that formulas 1-4 can be searched without serious burden. This is not persuasive because different search terms and strategies must be used to search the different formulas.
The requirement is still deemed proper and is therefore made final.
Claims 6-7 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claims 2-5 and 8-9 are objected to because of the following informalities. Appropriate correction is required.
Claims 2-5 and 8-9. These claims are objected to because the term “Claim” in each preamble is capitalized. Each term should be lower case.
Claims 6-7 and 10 also have this objection should they be rejoined.

Claim 2. The limitation “the gross weight” lacks antecedent basis.

Claim 5. Each compound name is capitalized. They should be lower case.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5. The phrase “at least one selected from” is unclear since there is only one compound following this phrase. Hence this is indefinite.
The Examiner suggests amending this phrase to “a copolymer … .”

Claim Rejections - 35 U.S.C. §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative rejected under 35 U.S.C. § 103(a) as being unpatentable over Wilkinson, EP 0 188 386 A2.
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 1. A copper plating composition (copper included; Wilkinson p. 4 ll. 17-22), comprising: 
a metal ion supply source (gold complex; Wilkinson p. 4 ll. 31-36), 
an electrolyte (acid such as citric acid; Wilkinson p. 5 ll. 4-19), and 
a leveling agent comprising a thioamide compound that comprises at least one of a homocyclic aromatic ring and a heterocyclic aromatic ring (2-thioamidopyridine, or chemical formula 2; Wilkinson p. 3 l. 30).

Claim 2. Wilkinson is silent on the copper plating composition of Claim 1, wherein content of the leveling agent is from 0.00005 to 0.1% by weight based on the gross weight of the copper plating composition.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Wilkinson teaches that the concentration is a variable that achieves the recognized result of affecting the brightening and cathodic efficiency, hence making it a result-effective variable. See Wilkinson p. 4 ll. 4-16.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).	

Claim 8. The copper plating composition of Claim 1, wherein the thioamide compound comprises a pyridyl group-containing thioamide compound (2-thioamidopyridine, or chemical formula 2). Wilkinson p. 3 l. 30.

Claim 9. The copper plating composition of Claim 1, wherein the thioamide compound comprises at least one of compounds represented as chemical formulas 2 and 3 as shown below. [Chemical Formula 2] [Chemical Formula 3] (2-thioamidopyridine, or chemical formula 2). Wilkinson p. 3 l. 30.

Claims 1-4 and 8-9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Wilkinson, EP 0 188 386 A2, or in the alternative rejected under 35 U.S.C. § 103(a) as being unpatentable over Wilkinson in view of Reddington et al., U.S. Patent No. 8,048,284 B2 [hereinafter Reddington].
Claims 1 & 3-4. This serves as an alternative teaching to “copper plating” in claim 1.
Wilkinson is silent on (claim 3) the copper plating composition of Claim 1, further comprising an accelerator and a suppressor and (claim 4) the copper plating composition of Claim 3, wherein the accelerator comprises N, N-dimethyl-dithiocarbamic acid-(3-sulfopropyl) ester, 3-mercapto-propylsulfonic acid-(3-sulfopropyl) ester, 3-mercapto-propylsulfonic acid sodium salt, bis-sulfopropyl-disulfide, bis-(sodium sulfopropyl)-disulfide, 3-(benzothiazolyl-s-thio) propylsulfonic acid sodium salt, pyridinium propyl sulfobetaine, 1-sodium-3-mercaptopropane-1- sulfonate, N, N-dimethyl-dithiocarbamic acid-(3-sulfoethyl) ester, 3-mercapto-ethylprophyl sulfonic acid-(3-sulfoethyl) ester, 3- mercapto-ethylsulfonic acid sodium salt, bis-sulfoethyl disulfide, 3-(benzothiazolyl-s-thio) ethylsulfonic acid sodium salt, pyridinium ethyl sulfobetaine, 1-sodium-3-mercaptoethane-1-sulfonate, or their mixtures.
Reddington teaches a composition comprising a ternary alloy of gold, silver, and copper. Reddington col. 5 ll. 16-18. Reddington teaches this composition comprises metal ion sources such as copper salts and gold salts. Reddington col. 4 ll. 7-34. Reddington teaches this composition comprises brighteners such as 3-mercapto-propylsulfonic acid sodium salt and suppressors such as polyethylene glycol. Reddington col. 5 l. 26 – col. 6 l. 9. Reddington teaches this can be used for industries such as the manufacture of electrical devices, such as printed wiring boards, in general, through holes, vias, integrated circuits, electrical contact surfaces and connectors, electrolytic foil, silicon wafers for microchip applications, semi-conductors and semi-conductor packaging, lead frames, optoelectronic devices, optoelectronic packaging, solar panels and solder bumps[; t]he metal plating compositions also may be used for metal plating decorative articles, such as jewelry, furniture fittings, automobile parts and sanitary appliances.”
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s composition with Reddington’s composition in order to be used for industries such as the manufacture of electrical devices, such as printed wiring boards, in general, through holes, vias, integrated circuits, electrical contact Surfaces and connectors, electrolytic foil, silicon wafers for microchip applications, semi-conductors and semi-conductor packaging, lead frames, optoelectronic devices, optoelectronic packaging, solar panels and solder bumps[; t]he metal plating compositions also may be used for metal plating decorative articles, such as jewelry, furniture fittings, automobile parts and sanitary appliances.”

Claims 2 & 8-9. These claims are rejected for similar reasons as the previous corresponding rejections.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all other issues addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794